       Case 1:20-cv-00565-PB Document 1 Filed 05/11/20 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

 TIFFANY TAYLOR, individually and
 on behalf of all others similarly
 situated,

        Plaintiff,

 v.                                                    CASE NO.:

ALBANY INTERNATIONAL
CORP.,

       Defendant.
                                            /

                             CLASS ACTION COMPLAINT
       1.       Named Plaintiff Tiffany Taylor (“Plaintiff”), files this Class Action Complaint

alleging Albany International Corp. (“Albany”) violated the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended by the Consolidated Omnibus Budget

Reconciliation Act of 1985 (“COBRA”), by failing to provide a COBRA notice that complies

with the law.

       2.       Despite having access to the Department of Labor’s Model COBRA form,

Albany chose not to use the model form to send timely notice — presumably to save Albany

money because COBRA coverage is inherently expensive for employers. A copy of the

Model Form is attached as Exhibit A.

       3.       In fact, according to one Congressional research service study, “…[The]

average claim costs for COBRA beneficiaries exceeded the average claim for an active

employee by 53%. The average annual health insurance cost per active employee was

$7,190, and the COBRA cost was $10,988.14. The Spencer & Associates analysts contend
        Case 1:20-cv-00565-PB Document 1 Filed 05/11/20 Page 2 of 12




that this indicates that the COBRA population is sicker than active-covered employees and

that the 2% administrative fee allowed in the law is insufficient to offset the difference in

actual claims costs.” Health Insurance Continuation Coverage Under COBRA,

Congressional Research Service, Janet Kinzer, July 11, 2013.

       4.       The failure to provide a timely COBRA notice misled Plaintiff and caused

Plaintiff economic injuries in the form of lost health insurance and unpaid medical bills, as

well as informational injuries.

       5.       Albany, the plan sponsor and plan administrator of the Albany Plan (the

“Plan”) during the relevant time period, has repeatedly violated ERISA by failing to provide

participants and beneficiaries in the Plan with adequate notice, as prescribed by COBRA, of

their right to continue their health coverage upon the occurrence of a “qualifying event” as

defined by the statute.

       6.       Simply put, Defendant’s failure to provide a timely COBRA notice violates

the law. Rather than including all information required by law in a single notice “written in

a manner calculated to be understood by the average plan participant,” Defendant failed to

provide any timely COBRA notification to allow Plaintiff to make an informed decision

within the statutory time period about Plaintiff’s healthcare options for her and her family.

       7.       As a result of this violation, which threaten Class Members’ ability to

maintain their health coverage, Plaintiff seeks statutory penalties, injunctive relief,

attorneys’ fees, costs and expenses, and other appropriate relief as set forth herein and

provided by law.

                          JURISDICTION, VENUE, AND PARTIES

       8.       This Court has jurisdiction over this action pursuant to 29 U.S.C. § 1132(e)

and (f), and also pursuant to 28 U.S.C. §§ 1331 and 1355.
                                              2
          Case 1:20-cv-00565-PB Document 1 Filed 05/11/20 Page 3 of 12




          9.       Venue is proper in this District pursuant to 29 U.S.C. § 1132(e)(2).

Additionally, ERISA § 502(e)(2) provides that venue is proper “where the plan is

administered, where the breach took place, or where a defendant resides or may be found.”

29 U.S.C. § 1132(e)(2). Because the breach at issue took place in this District, venue is also

proper.

          10.      Plaintiff is a former employee of Defendant and was covered based on her

health plan through Defendant. Plaintiff was thus a participant/beneficiary in the Plan

before her termination on January 31, 2020, which constituted a qualifying event within the

meaning of 29 U.S.C. § 1163(2), rendering her a qualified beneficiary of the Plan pursuant

to 29 U.S.C. § 1167(3). Importantly, Plaintiff was not terminated for gross misconduct.

          11.      Defendant is a corporation with its headquarters in New Hampshire and

registered to do business in the State of New Hampshire. Defendant employed more than

20 employees who were members of the Plan in each year from 2014 to 2019. Defendant

is the Plan sponsor within the meaning of 29 U.S.C. §1002(16)(B), and the administrator

of the Plan within the meaning of 29 U.S.C. § 1002(16)(A). The Plan provides medical

benefits to employees and their beneficiaries, and is an employee welfare benefit plan

within the meaning of 29 U.S.C. § 1002(1) and a group health plan within the meaning of

29 U.S.C. § 1167(1).

                                    FACTUAL ALLEGATIONS

                COBRA Notice Requirements

          12.      The COBRA amendments to ERISA included certain provisions relating

to continuation of health coverage upon termination of employment or another “qualifying

event” as defined by the statute.

          13.      Among other things, COBRA requires the plan sponsor of each group health
                                               3
        Case 1:20-cv-00565-PB Document 1 Filed 05/11/20 Page 4 of 12




plan normally employing more than 20 employees on a typical business day during the

preceding year to provide “each qualified beneficiary who would lose coverage under the

plan as a result of a qualifying event … to elect, within the election period, continuation

coverage under the plan.” 29 U.S.C. § 1161. (Emphasis added).

       14.      Notice is of enormous importance. The COBRA notification requirement

exists because employees are not expected to know instinctively of their right to continue

their healthcare coverage.

       15.      Moreover, existing case law makes it ostensibly clear that notice is not only

required to be delivered to covered employees but to qualifying beneficiaries, as well.

       16.      COBRA further requires the administrator of such a group health plan to

provide notice to any qualified beneficiary of their continuation of coverage rights under

COBRA upon the occurrence of a qualifying event. 29 U.S.C. § 1166(a)(4). This notice

must be “[i]n accordance with the regulations prescribed by the Secretary” of Labor. 29

U.S.C. § 1166(a).

       17.      The relevant regulations prescribed by the Secretary of Labor concerning

notice of continuation of coverage rights are set forth in 29 C.F.R. § 2590.606-4 as follows:

             (4) The notice required by this paragraph (b) shall be written in a
             manner calculated to be understood by the average plan participant
             and shall contain the following information:

                    (i) The name of the plan under which continuation coverage
                    is available; and the name, address and telephone number of
                    the party responsible under the plan for the administration
                    of continuation coverage benefits;

                    (ii) Identification of the qualifying event;

                    (iii) Identification, by status or name, of the qualified
                    beneficiaries who are recognized by the plan as being
                    entitled to elect continuation coverage with respect to the
                    qualifying event, and the date on which coverage under the
                                               4
Case 1:20-cv-00565-PB Document 1 Filed 05/11/20 Page 5 of 12




         plan will terminate (or has terminated) unless continuation
         coverage is elected;

         (iv) A statement that each individual who is a qualified
         beneficiary with respect to the qualifying event has an
         independent right to elect continuation coverage, that a
         covered employee or a qualified beneficiary who is the
         spouse of the covered employee (or was the spouse of the
         covered employee on the day before the qualifying event
         occurred) may elect continuation coverage on behalf of all
         other qualified beneficiaries with respect to the qualifying
         event, and that a parent or legal guardian may elect
         continuation coverage on behalf of a minor child;

         (v) An explanation of the plan's procedures for electing
         continuation coverage, including an explanation of the time
         period during which the election must be made, and the date
         by which the election must be made;

         (vi) An explanation of the consequences of failing to elect
         or waiving continuation coverage, including an explanation
         that a qualified beneficiary's decision whether to elect
         continuation coverage will affect the future rights of
         qualified beneficiaries to portability of group health
         coverage, guaranteed access to individual health coverage,
         and special enrollment under part 7 of title I of the Act, with
         a reference to where a qualified beneficiary may obtain
         additional information about such rights; and a description
         of the plan's procedures for revoking a waiver of the right to
         continuation coverage before the date by which the election
         must be made;

         (vii) A description of the continuation coverage that will be
         made available under the plan, if elected, including the date
         on which such coverage will commence, either by providing
         a description of the coverage or by reference to the plan's
         summary plan description;

         (viii) An explanation of the maximum period for which
         continuation coverage will be available under the plan, if
         elected; an explanation of the continuation coverage
         termination date; and an explanation of any events that
         might cause continuation coverage to be terminated earlier
         than the end of the maximum period;

         (ix) A description of the circumstances (if any) under which
                                   5
      Case 1:20-cv-00565-PB Document 1 Filed 05/11/20 Page 6 of 12




                the maximum period of continuation coverage may be
                extended due either to the occurrence of a second qualifying
                event or a determination by the Social Security
                Administration, under title II or XVI of the Social Security
                Act (42 U.S.C. 401 et seq. or 1381 et seq.) (SSA), that the
                qualified beneficiary is disabled, and the length of any such
                extension;

                (x) In the case of a notice that offers continuation coverage
                with a maximum duration of less than 36 months, a
                description of the plan's requirements regarding the
                responsibility of qualified beneficiaries to provide notice of
                a second qualifying event and notice of a disability
                determination under the SSA, along with a description of the
                plan's procedures for providing such notices, including the
                times within which such notices must be provided and the
                consequences of failing to provide such notices. The notice
                shall also explain the responsibility of qualified
                beneficiaries to provide notice that a disabled qualified
                beneficiary has subsequently been determined to no longer
                be disabled;

                (xi) A description of the amount, if any, that each qualified
                beneficiary will be required to pay for continuation
                coverage;

                (xii) A description of the due dates for payments, the
                qualified beneficiaries' right to pay on a monthly basis, the
                grace periods for payment, the address to which payments
                should be sent, and the consequences of delayed payment
                and non-payment;

                (xiii) An explanation of the importance of keeping the
                administrator informed of the current addresses of all
                participants or beneficiaries under the plan who are or may
                become qualified beneficiaries; and

                (xiv) A statement that the notice does not fully describe
                continuation coverage or other rights under the plan, and
                that more complete information regarding such rights is
                available in the plan's summary plan description or from the
                plan administrator.

      18.    To facilitate compliance with these notice obligations, the United States

Department of Labor (“DOL”) has issued a Model COBRA Continuation Coverage
                                          6
        Case 1:20-cv-00565-PB Document 1 Filed 05/11/20 Page 7 of 12




Election Notice (“Model Notice”), which is included in the Appendix to 29 C.F.R. §

2590.606-4. It is attached hereto as Exhibit A. The DOL website states that the DOL “will

consider use of the model election notice, appropriately completed, good faith compliance

with the election notice content requirements of COBRA.”

       19.      In the event that a plan administrator declines to use the Model Notice and

fails to meet the notice requirements of 29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-4, the

administrator is subject to statutory penalties of up to $110 per participant or beneficiary

per day from the date of such failure. 29 U.S.C. § 1132(c)(1). In addition, the Court may

order such other relief as it deems proper, including but not limited to injunctive relief

pursuant to 29 U.S.C. § 1132(a)(3) and payment of attorneys’ fees and expenses pursuant

to 29 U.S.C. § 1132(g)(1). Such is the case here. Defendant failed to use the Model Notice

and failed to meet the notice requirements of 29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-

4.

                Plaintiff’s First Concrete Injury: Informational Injury

       20.      Furthermore, Defendant’s failure to send a timely COBRA notice caused

Plaintiff an informational injury when Defendant failed to provide Plaintiff with

information to which Plaintiff was entitled to by statute, namely a compliant COBRA

election notice containing all information required by 29 C.F.R. § 2590.606-4(b)(4) and 29

U.S.C. § 1166(a) within the statutory time frame. Through ERISA and then COBRA,

Congress created a right—the right to receive the required COBRA election notice—and

an injury—not receiving a timely and proper election notice with information required by

29 C.F.R. § 2590.606-4(b)(4) and 29 U.S.C. § 1166(a). Defendant injured Plaintiff and the

class members Plaintiff seeks to represent by failing to provide all information in a timely

notice required by COBRA.
                                              7
        Case 1:20-cv-00565-PB Document 1 Filed 05/11/20 Page 8 of 12




               Plaintiff’s Second Concrete Injury: Loss of Insurance Coverage

       21.      Besides the informational injury suffered, Plaintiff also suffered a tangible

injury in the form of economic loss, specifically the loss of insurance coverage and incurred

medical bills, due to Defendant’s untimely COBRA election notice. Besides a paycheck,

insurance is one of the most valuable things employees get in exchange for working for an

employer like Defendant. Insurance coverage has a monetary value, the loss of which is a

tangible and an economic injury.

       22.      Defendant cannot cure its failure to send a timely COBRA notice with a

late notice. Pursuant to 29 C.F.R. § 2590.606-4(b)(2), Plaintiff, as a participant in the Plan,

was entitled to notice of Plaintiff’s right to elect COBRA coverage within 44 days of

Plaintiff’s qualifying event. Here, Defendant failed to provide a timely notice.

       23.      Defendant has in place no administrative remedies Plaintiff was required

to exhaust prior to bringing suit.

       24.      Additionally, because no such administrative remedies exist, any attempt

to exhaust the same would have been futile.

                            CLASS ACTION ALLEGATIONS

       25.      Plaintiff brings this action as a class action pursuant to the Federal Rules

of Civil Procedure on behalf of the following persons:

             All participants and beneficiaries in the Defendant’s Plan who
             were not sent a timely COBRA notice by Defendant during the
             applicable statute of limitations period as a result of a qualifying
             event, as determined by Defendant’s records, and did not elect
             continuation coverage.

       26.     No administrative remedies exist as a prerequisite to Plaintiff’s claims on

behalf of the Putative Class. As such, any efforts related to exhausting such non-existent


                                                8
        Case 1:20-cv-00565-PB Document 1 Filed 05/11/20 Page 9 of 12




remedies would be futile.

       27.     Numerosity: The Class is so numerous that joinder of all Class members is

impracticable. On information and belief thousands of individuals satisfy the definition of

the Class.

       28.     Typicality: Plaintiff’s claims are typical of the Class. Defendant uniformly

failed to provide a timely COBRA notice to all Class members. As such, Plaintiff’s claim

is typical of that of the other Class Members who suffered from the same deficiencies.

       29.     Adequacy: Plaintiff will fairly and adequately protect the interests of the

Class members, Plaintiff has no interests antagonistic to the class, and has retained counsel

experienced in complex class action litigation.

       30.     Commonality: Common questions of law and fact exist as to all members

of the Class and predominate over any questions solely affecting individual members of

the Class, including but not limited to:

                 (i) Whether the Plan is a group health plan within the meaning of 29

                    U.S.C. § 1167(1).

                 (ii) Whether Defendant’s failure to timely send COBRA notice violated

                    29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

                 (iii) Whether statutory penalties should be imposed against Defendant

                    under 29 U.S.C. § 1132(c)(1) for failing to comply with COBRA

                    notice requirements, and if so, in what amount;

                 (iv) The appropriateness and proper form of any injunctive relief or other

                    equitable relief pursuant to 29 U.S.C. § 1132(a)(3); and

                 (v) Whether (and the extent to which) other relief should be granted based

                    on Defendant’s failure to comply with COBRA notice requirements.
                                               9
       Case 1:20-cv-00565-PB Document 1 Filed 05/11/20 Page 10 of 12




       31.      Class Members do not have an interest in pursuing separate individual

actions against Defendant, as the amount of each Class Member’s individual claims is

relatively small compared to the expense and burden of individual prosecution. Class

certification also will obviate the need for unduly duplicative litigation that might result in

inconsistent judgments concerning Defendant’s practices and the adequacy of its COBRA

notice. Moreover, management of this action as a class action will not present any likely

difficulties. In the interests of justice and judicial efficiency, it would be desirable to

concentrate the litigation of all Class Members’ claims in a single action.

       32.      Plaintiff intends to send notice to all Class Members to the extent required

under the Federal Rules of Civil Procedure. The names and addresses of the Class Members

are available from Defendant’s records.

                             CLASS CLAIM I FOR RELIEF
               Violation of 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4

       33.      The Plan is a group health plan within the meaning of 29 U.S.C. § 1167(1).

       34.      Defendant is the plan sponsor and plan administrator of the Plan and was

subject to the continuation of coverage and notice requirements of COBRA.

       35.      Plaintiff and the other members of the Class experienced a “qualifying

event” as defined by 29 U.S.C. § 1163, and Defendant was aware that they had experienced

such a qualifying event.

       36.      On account of such qualifying event, Defendant failed to send Plaintiff and

the Class Members a timely COBRA notice.

       37.      Defendant’s failure to send to Plaintiff and other Class Members a timely

COBRA notice violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4 for the reasons set

forth above (among other reasons).

                                               10
       Case 1:20-cv-00565-PB Document 1 Filed 05/11/20 Page 11 of 12




       38.       These violations were material and willful.

       39.       Defendant knew that it should have sent timely notice consistent with the

Secretary of Labor’s Model Notice and failed to comply with 29 U.S.C. § 1166(a) and 29

C.F.R. § 2590.606-4, in deliberate or reckless disregard of the rights of Plaintiff and other

Class Members.

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for relief

 and judgment against Defendant as follows:

       a.      Designating Plaintiff’s counsel as counsel for the Class;

       b.      Issuing proper notice to the Class at Defendant’s expense;

       c.      Declaring that Defendant’s failure to send a timely COBRA notice to

Plaintiff and other Class Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-

4;

       d.      Awarding appropriate equitable relief pursuant to 29 U.S.C. § 1132(a)(3),

including but not limited to an order enjoining Defendant from continuing to fail to send

timely COBRA notices and requiring Defendant to send corrective notices;

       e.      Awarding statutory penalties to the Class pursuant to 29 U.S.C. § 1132(c)(1)

and 29 C.F.R. § 2575.502c-1 in the amount of $110 per day for each Class Member who

was sent a defective or untimely COBRA notice by Defendant;

       f.      Awarding attorneys’ fees, costs and expenses to Plaintiff’s counsel as

provided by 29 U.S.C. § 1132(g)(1) and other applicable law; and

       g.      Granting such other and further relief, in law or equity, as this Court deems

appropriate.

                                              11
      Case 1:20-cv-00565-PB Document 1 Filed 05/11/20 Page 12 of 12




                                   JURY DEMAND

       Plaintiff and Class Members hereby demand a trial by jury on all issues so triable.

                                            /s/ Christopher M. Sacht
                                            Christopher M. Sacht
                                            N.H. Bar No. 14792
                                            Jonathan M. Hixon (pro hac vice to be filed)
                                            Massachusetts BBO # 692420
                                            Hackett Feinberg P.C.
                                            155 Federal Street, 9th Floor
                                            Boston, MA 02110
                                            (617) 422-0200
                                            cms@bostonbusinesslaw.com
                                            jmh@bostonbusinesslaw.com

                                            Andrew Shamis (pro hac vice to be filed)
                                            SHAMIS & GENTILE, P.A.
                                            14 NE 1st Avenue, Suite 400
                                            Miami, Florida 33132
                                            Telephone: (305) 479-2299
                                            ashamis@shamisgentile.com

                                            Gary M. Klinger (pro hac vice to be filed)
                                            IL Bar No. 6303726
                                            MASON LIETZ & KLINGER, LLP
                                            227 W. Monroe Street, Suite 2100
                                            Chicago, Illinois 60630
                                            Phone: 312.283.3814
                                            gklinger@masonllp.com

                                            Rachel Dapeer (pro hac vice to be filed)
                                            DAPEER LAW, P.A.
                                            Florida Bar No. 108039
                                            300 S. Biscayne Blvd, #2704
                                            Miami, FL 33131
                                            Telephone: 305-610-5223
                                            rachel@dapeer.com

                                            Scott Edelsberg (pro hac vice to be filed)
                                            EDELSBERG LAW, PA
                                            Florida Bar No. 0100537
                                            20900 NE 30th Ave, Suite 417
                                            Aventura, Florida 33180
                                            Telephone: 305-975-3320
                                            scott@edelsberglaw.com

Dated: May 11, 2020                        Counsel for Plaintiff and the Proposed Class
                                           12
